301 F.2d 308
W. A. LLOYD, Appellant,v.The AMERICAN TOBACCO COMPANY, Appellee.
No. 19150.
United States Court of Appeals Fifth Circuit.
April 10, 1962.

Appeal from the United States District Court for the Northern District of Georgia; William Boyd Sloan, Judge.
Arnold S. Kaye, Atlanta, Ga., for appellant.
Wm. K. Meadow, Charles H. Kirbo, Atlanta, Ga., Spalding, Sibley, Troutman, Meadow & Smith, Atlanta, Ga., of counsel, for appellee.
Before TUTTLE, Chief Judge, and JONES and GEWIN, Circuit Judges.
PER CURIAM.


1
It appearing that there was no genuine issue as to any material fact before the trial court, and that the appellee was entitled to a judgment as a matter of law.  the judgment of the trial court in favor of the appellee is hereby affirmed.


2
Although this decision is in nowise the result of the failure of the appellant's counsel to comply with the rules of this Court, it is to be noted that counsel failed completely to comply with the requirements of Rule 24 of this Court in that the brief filed by counsel contained no statement of the case, no specification of the errors relied upon nor a clear statement of the points of law of facts to be discussed.

The judgment is

3
Affirmed.